Citation Nr: 1225557	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-34 188	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 26, 2008, and in excess of 70 percent thereafter.

2.  Entitlement to an earlier effective date than November 8, 2007 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963 and from April 1965 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Original jurisdiction now resides at the RO in Atlanta, Georgia.  

The Veteran, in his August 2009 VA Form 9, Appeal to Board of Veteran's Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  However, the Veteran subsequently withdrew his request for a hearing, in August 2011.  38 C.F.R. § 20.704(e).


FINDING OF FACT

On March 12, 2012, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran indicating that his issues on appeal have been settled and that he currently has no appeal pending with VA.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Board observes that an action was taken by the RO in which the Veteran was granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective June 26, 2008.  Thereafter, the Veteran was informed by the Board by letter in March 2012 that his claims of entitlement to an initial increased disability rating for PTSD and entitlement to an earlier effective date for the award of service connection for PTSD had been certified for appellate review.  In response, the Veteran indicated in a letter dated March 2012 that his issues on appeal had been "settled" and that he had "no appeal pending with the Veterans Administration." 

In light of the Veteran's expressed satisfaction with the RO's actions in awarding him a TDIU and his express statement that he no longer had an appeal pending before the Board, the Board finds that the Veteran has withdrawn his pending appeal and there remains no allegation of errors of fact or law for appellate consideration.  

This conclusion is supported by an earlier statement of the Veteran in an April 2011 letter following the receipt of an award of a 70 percent disability rating.  In response to an the October 2010 rating decision granting the higher evaluation, the Veteran wrote that  that "[i]f what is already on file is not enough for an increase to 100 percent, I will not pursue this matter any further."  Thus, showing that the Veteran did not wish to continue his appeal.  

In light of the foregoing, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to June 26, 2008, and in excess of 70 percent thereafter is dismissed.

The appeal of the denial of an earlier effective date than November 8, 2007 for the grant of service connection for PTSD is dismissed.



		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


